                   UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

TERESA MIRLL,                                )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )   Case No. CIV-19-1143-G
                                             )
STATE OF OKLAHOMA ex rel.                    )
UNIVERSITY OF CENTRAL                        )
OKLAHOMA et al.,                             )
                                             )
      Defendants.                            )

                                        ORDER

      Now before the Court is the Motion to Dismiss (Doc. No. 3) filed by Defendant

State of Oklahoma ex rel. University of Central Oklahoma. The Motion seeks dismissal

of the claims asserted in Plaintiff’s initial Complaint (Doc. No. 1-1). On January 7, 2020,

Plaintiff timely filed an Amended Complaint (Doc. No. 4). See Fed. R. Civ. P. 15(a)(1)(B).

Plaintiff’s Amended Complaint supersedes the original Complaint and renders it of no legal

effect. See Davis v. TXO Prod. Corp., 929 F.2d 1515, 1517 (10th Cir. 1991).

      Accordingly, the pending Motion to Dismiss (Doc. No. 3) is DENIED AS MOOT.

      IT IS SO ORDERED this 8th day of January, 2020.
